Citation Nr: 1112332	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a gunshot wound to the 2nd and 3rd toes of the right foot, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.  

This appeal arises from October and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which reduced the disability evaluation for residuals of gunshot wounds to the 2nd and 3rd toes of the right foot, to a noncompensable rating.  During the pendency of the appeal a July 2007 rating decision restored the 10 percent rating.  The Veteran continued his appeal as to the rating for the residuals of gunshot wounds to the 2nd and 3rd toes of the right foot, for that reason the issue currently before the Board of Veterans' Appeals (Board) is framed as an increased rating.  


FINDINGS OF FACT

The Veteran's residuals of gunshot wounds to the 2nd and 3rd toes of the right foot produce no more than moderate symptoms or injury.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of gunshot wounds to the 2nd and 3rd toes of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.68, 4.71a, Diagnostic Codes 5280, 5281, 5284, and 4.73, Diagnostic Code 5310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In February 2006 the Veteran submitted his claim for an increased rating.  The RO sent him a letter in March 2006 which informed him of what was needed from him, how he could help with his claim, how VA could help him with his claim, what the evidence must show to support a claim for an increase, and how VA assigned disability ratings and effective dates.  

The Veteran's VA records of treatment were obtained and the Veteran submitted private treatment records.  He was afforded a VA examination.  The Veteran, his spouse and her home health care nurse submitted letters.  The Veteran has not identified any additional relevant evidence.  

No further notice to the Veteran or assistance with his claim is necessary.  

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010). Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2010). Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7(2010).

The VA has the duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App 589 (1991).  These regulations include 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition.  The provisions of 38 C.F.R. § 4.2 require that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.10 provides that in cases of functional impairment, evaluations must be based upon lack of usefulness of the affected part or systems, and medical examiners must furnish, in addition to the etiological, anatomical, pathological, laboratory, and prognostic data required for ordinary medical classification, a description of the effects of the disability upon the person's ordinary activity.  

The Schedule for Rating Disabilities provides the criteria for rating disabilities set out in the Diagnostic Codes.  The following criteria have been considered.  

A. Muscle Injury

Diagnostic Code 5310  Muscle Group X. Function: Movements of forefoot and toes; propulsion thrust in walking. Intrinsic muscles of the foot: Plantar: (1) Flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti minimi; (4) quadratus plantae; (5) lumbricales; (6) flexor hallucis brevis; (7) adductor hallucis; (8) flexor digiti minimi brevis; (9) dorsal and plantar interossei. Other important plantar structures: Plantar aponeurosis, long plantar and calcaneonavicular ligament, tendons of posterior tibial, peroneus longus, and long flexors of great and little toes. 

Severe 	30  
Moderately Severe 	20  
Moderate 	10  
Slight 	0 

Dorsal: (1) Extensor hallucis brevis; (2) extensor digitorum brevis. Other important dorsal structures: cruciate, crural, deltoid, and other ligaments; tendons of long extensors of toes and peronei muscles.

Severe 	20  
Moderately Severe 	10  
Moderate 	10  
Slight 	0

Note: Minimum rating for through-and-through wounds of the foot is 10 percent.   

See 38 C.F.R. § 4.73, Diagnostic Code 5310 (2010).  

The regulations define slight, moderately, moderately severe and severe muscle injury at 38 C.F.R. § 4.56 (2010).  

(2) Moderate disability of muscles.
            
(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.
                  
(ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.
                  
(iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.
                  
(3) Moderately severe disability of muscles.
            
(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.
                  
(ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.
                  
(iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c). 

B. Foot Injury

The criteria for rating injury to the foot is found at 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Moderate injury is evaluated as 10 percent disability; moderately severe disability is evaluated as 20 percent disabling, and severe disability is evaluated as 30 percent disabling.  With actual loss of use of the foot, rate 40 percent.

C. Amputation 

Amputation of the toes, other than the great toe, is evaluated under Diagnostic Code 5172.  It provides that amputation  of one or two such toes, with removal of metatarsal head is rated 20 percent disabling.  Amputation without metatarsal involvement is evaluated at 0 percent.  The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).  

History

According to the Incident Report on September 18, 1969 the Veteran was treated at the hospital for a minor gunshot wound.  While off duty the Veteran was in a wooded area carrying a 12 gauge shotgun.  He sat down by a tree and laid his shotgun against the tree.  It fell, discharged and (#6 light load) shot into his 2nd and 3rd digits of his right foot.  Service treatment records indicate he was treated that same day.  X-rays revealed soft tissue lacerations overlying the tips of the second and third toes.  There was also a fine nondisplaced fracture of the proximal phalanx of the second toe.  The next day the Veteran was seen for a dressing change.  There was no sign of infection.  Lacerations of the tip of the right 2nd and 3rd toes were cleansed.  He was given a three day duty excuse and crutches.  On the 22nd he was seen in the surgery clinic and again skin loss on the tips of his toes with no infection was described.  He returned two days later and it was noted to be improving.  On the 28th he returned and a superficial infection of the toes was found and treated.  The next day he was noted to be healing well.  October 6, 1969 service treatment records again noted he was healing well.  

More recently, September 2001 VA X-rays showed degenerative joint disease of the distal interphalangeal joint of all the toes of both feet.  

An October 2001 VA examination of the right foot revealed no gross abnormality of the second and third toes where he had a gunshot wound.  

A VA examination in April 2003 found no deformities of the lesser toes.  There were no abnormal calluses.  

An August 2004 VA examination of the toes of the right foot revealed that direct palpation of the tips of the toes was mildly uncomfortable to the third toe and moderately uncomfortable to the second toe.  Also, there was very mild soft tissue loss on the second toe tip with minimal mild nail bed thickening and very minimum evidence of a trace onychogryphosis at the third toe nail tip.  The right third toe was abnormally flexed to an angle of minus 22 degree, and the right second toe was flexed to a minus 23 degrees at rest.  On the second right toe, there was a slight oval area representing tissue loss and also granulation tissue, replacing the distal toe tip.  It was the same color as the surrounding tissue, but with a mild margin of less than 1mm depth of tissue loss and was almost not noticeable except at very close range.  The right third toe had no significant evidence of tissue loss.  Tuft ex-rays revealed no evidence of significant bone loss of either phalanx of the second or third toes, but there was minimal degenerative changes involving the distal interphalangeal joints of those toes.  

VA examination report of August 2006, indicated there were no serious sequelae or results of the shotgun blast to the second and third toes of the right foot.  In his diagnoses the examiner stated there was previous history of gunshot wound to the second and third toes without evidence of loss of bone or nail.  There was slight evidence of distal loss of soft tissue with only closure of the skin, no deformity, no pain on palpation and a barely noticeable wound and no significant scarring was noted.  

The Veteran has submitted letters dated in March and September 2007, and statements from his spouse and mother dated in August 2004 and May 2006.  They have observed the bilateral foot pain the Veteran has and his severe discomfort with his feet.  

Analysis

An increased rating under the criteria for rating muscle injury to the second and third toes, would require evidence of moderately severe injury which is rated as 20 percent disabling.  In this regard, that type of injury is defined as requiring debridement, including prolonged infection, sloughing of soft parts and intermuscular scarring.  Here, the service treatment records do not reflect the type of injury associated with a moderately severe muscle injury.  Only on one occasion on September 28th was there any evidence of infection.  When the Veteran returned the next day, however,  it was noted he was healing well.  Further, while the Veteran had loss of skin on the tips of his second and third toes, no loss of muscle mass is noted either in service or on later post service VA examinations.  

As to the history, moderately severe disability of the muscles is defined as including evidence of hospitalization or prolonged treatment.  The Veteran was not hospitalized for treatment.  He sustained the wound on September 18, 1969 and was treated through October 6, 1969 a period of less than one month.  No prolonged period of treatment is shown in service.  

As to evidence of objective findings of moderately severe muscle injury, there is no evidence of loss of deep fascia.  VA examination of August 2004 reports only a slight oval area of the second toe representing tissue loss and only to a depth of one millimeter.  No significant tissue loss of the third toe was found.  The scarring of the second toe was characterized as mild.  There is no evidence of bone loss.  

A higher rating based on evidence of moderately severe muscle injury to the second and third toes of the right foot is not for application.  38 C.F.R. § 4.56, 4.73, Diagnostic Code 5310 (2010).  

Turning to Diagnostic Code 5284, and whether there is evidence of a moderately severe injury to the foot, VA examination of the feet in September 2001 included X-rays which revealed degenerative joint disease of the distal interphalangeal joints of all the toes of both feet, not just the second and third toes of the right foot.  In October 2001 a VA examiner found no gross abnormality of the second and third toes.  VA examination in August 2004 found only mild discomfort of the third toes and moderate discomfort of the second toe to palpation.  The diagnosis included only mild degenerative joint disease of the second and third toes, mild nail bed thickening of the third toenail, tissue loss of only one millimeter in the second toe, and no significant tissue loss in the third toe.  There was no significant bone loss.  The Veteran did however have pain on standing and to direct palpation.  The evidence indicates only mild to moderate injury to the second and third toes.  There is no evidence of moderately severe injury to the second and third toes of the right foot to support finding a moderately severe injury.  A 20 percent rating based on moderately severe injury to the foot is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

As to whether the disability may be rated as analogous to amputation under Diagnostic Code 5172, as there is no metatarsal involvement here, this code does not provide a basis for an increased rating.  

The Veteran and others have described in detail his bilateral foot pain.  The issue here, however, concerns the gunshot wounds to the second and third toes of the right foot, and not his other non-service connected foot disorders, including degenerative joint disease of the great toe, calcaneal spurs, pes planus of the right foot, and gout.  The preponderance of the evidence indicates the Veteran's symptoms of severe pain in the right foot are not attributable to his service connected residuals of gunshot wounds to the second and third toes.  These toes produced no pain to palpation in 2006.  

In this regard, the Board notes the April 2007 treatment record and the statement of the home health care provider that attribute the Veteran's severe pain to his residuals of a gunshot wound.  Both, however, erroneously refer to a gunshot wound to the foot, rather than to the tips of two toes.  The conclusions of both are based on an inaccurate factual premise, and are of limited probative value.  This is particularly so as compared to the August 2006 VA examination mentioned above, that specifically evaluated the toes in question, noting they produced no pain on palpation.  

Accordingly, the Board concludes the greater weight of the evidence is against an increased rating for the residuals of gunshot wound to the second and third toes of the right foot, and the appeal is denied.  


ORDER

An increased rating for residuals of gunshot wounds to the 2nd and 3rd toes of the right foot is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


